Citation Nr: 0720088	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-20 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to May 8, 2001, for 
the grant of service connection for diabetes mellitus, Type 
II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2004 with regard to the 
effective date assigned, a statement of the case was issued 
in May 2005, and a substantive appeal was received in June 
2005.  The veteran testified at a hearing before the RO in 
September 2005.



FINDINGS OF FACT

1.  On July 9, 2002, the veteran filed a claim of service 
connection for diabetes mellitus, Type II.

2.  By rating decision in November 2002, the RO granted 
service connection for diabetes mellitus, Type II, effective 
July 9, 2001.  

3.  By rating decision in February 2004, the RO assigned an 
effective date of May 8, 2001, to the grant of service 
connection for diabetes mellitus, Type II.

4.  Prior to May 8, 2001, there was no prior unadjudicated 
formal or informal claim of service connection for diabetes 
mellitus, Type II. 



CONCLUSION OF LAW

The criteria for an effective date prior to May 8, 2001, for 
the grant of service connection for diabetes mellitus, Type 
II, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400, 3.816 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's duties 
to notify and to assist obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 &Supp. 2006); 38 C.F.R. 
§ 3.159 (2006).  In September 2002, the RO provided notice 
pertaining to the initial claim of entitlement to service 
connection for diabetes mellitus, Type II.  Service 
connection was granted and an effective date assigned in a 
November 2002 rating determination.  In November 2003, the RO 
issued a notice letter specifically pertaining to the claim 
for an earlier effective date.  While it may be argued that 
the notice provided was not consistent with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), the 
Board finds that it is the law, not the evidence that is 
dispositive in this case, and as such, notice is not 
required.   

VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim or required to 
develop the evidence to substantiate a claim where that claim 
cannot be substantiated because there was no legal basis for 
the claim or because the undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOGCPREC5-2004 
(June 23, 2004).  Where the law, and not the underlying facts 
or development of facts are dispositive in a matter, the 
Veterans Claims Assistance Act can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002).  The 
Board further notes that when there is an error in the notice 
there is no prejudice to a claimant as the result of the 
error if the benefit sought could not possibly have been 
awarded as a matter of law.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Sanders v. Nicholson, 06-7001 (Fed. Cir. May 
16, 2007).  Therefore, the Board believes that a decision in 
this case can be promulgated without prejudice to the veteran 
since the law is dispositive in this case.   

Criteria & Analysis

The effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of 
an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(b)(2).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Prior to determining the merits of the veteran's appeal, it 
is beneficial to discuss a series of court decisions that the 
RO relied upon in establishing the effective date of May 8, 
2001, for the grant of service connection.

As the result of a class action lawsuit brought by veterans 
of the Vietnam war and their survivors, in a May 1989 
decision the United States District Court for the Northern 
District of California (District Court) invalidated the 
regulation then in effect for adjudicating claims based on 
Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made 
an order of the court.  Paragraph 3 of the stipulation and 
order provided that "[a]s soon as a final rule is issued 
service connecting, based on dioxin exposure, any ... disease 
which may be service connected in the future pursuant to the 
Agent Orange Act of 1991, the VA shall promptly thereafter 
readjudicate all claims for any such disease which were 
voided by the Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed subsequent to the Court's 
May 3, 1989 Order."  According to Paragraph 5, the effective 
date for disability compensation based on the re-adjudication 
of a claim that was voided by the District Court shall be the 
date the voided claim was originally filed.  The District 
Court subsequently interpreted the stipulation and order, in 
light of the 1989 decision, as requiring VA to re-adjudicate 
all claims voided in the 1989 decision if the disease was 
subsequently presumptively service connected, even if the 
original claim was not expressly based on Agent Orange 
exposure.  The District Court also determined that, if the 
re-adjudication resulted in a grant of service connection, 
the effective date would be the date of the original claim.  
See Nehmer v. United States Veterans' Administration, 32 
F.Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II).

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the re-adjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  The 
disease at issue in the 9th Circuit decision was prostate 
cancer, which under the regulation in effect in 1994, was not 
subject to presumptive service connection.  The regulation 
(38 C.F.R. § 3.309(e)) was revised in 1996 to include 
prostate cancer as a presumptive disease.  See Nehmer v. 
United States Veterans Administration, 284 F.3d 1158, 1161 
(9th Cir. 2002).  In May 2001, the regulations were revised 
to include diabetes mellitus in the list of diseases to which 
the presumption of service connection applies for veterans 
who were exposed to Agent Orange while in service.  See 
Disease Associated with Exposure to Certain Herbicide Agents: 
Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001) (codified 
at 38 C.F.R. § 3.309(e)).  

The Board notes here that effective date rules for awards 
under the Nehmer Court Orders have been promulgated at 38 
C.F.R. § 3.816.  The provisions of 38 C.F.R. § 3.816 provide 
that for purposes of this section -- (1) A Nehmer class 
member means: (i) A Vietnam veteran who has a covered 
herbicide disease; or (ii) A surviving spouse, child, or 
parent of a deceased Vietnam veteran who died from a covered 
herbicide disease. s(2) A covered herbicide disease means a 
disease for which the Secretary of Veterans Affairs has 
established a presumption of service connection before 
October 1, 2002 pursuant to the Agent Orange Act of 1991, 
Public Law 102-4, other than chloracne.  Those diseases 
include Type 2 Diabetes.  If a Nehmer class member is 
entitled to disability compensation for a covered herbicide 
disease, the effective date of the award will be as follows: 
(1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.  (2) If the class member's 
claim for disability compensation for the covered herbicide 
disease was either pending before VA on May 3, 1989, or was 
received by VA between that date and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease, the effective 
date of the award will be the later of the date such claim 
was received by VA or the date the disability arose, except 
as otherwise provided in paragraph (c)(3)of this section.  A 
claim will be considered a claim for compensation for a 
particular covered herbicide disease if: (i) The claimant's 
application and other supporting statements and submissions 
may reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disability; 
or (ii) VA issued a decision on the claim, between May 3, 
1989 and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded.  
(3) If the class member's claim referred to in paragraph 
(c)(1)or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.  (4) If the requirements of paragraph (c)(1) or 
(c)(2) of this section are not met, the effective date of the 
award shall be determined in accordance with Sec. Sec. 3.114 
and 3.400. 

The veteran has appealed from the RO's assignment of May 8, 
2001, as the effective date for the grant of service 
connection for diabetes.  The veteran claims that he 
initially filed a claim for Agent Orange in 1984.  
Alternatively, he claims that treatment records reflect an 
initial diagnosis of diabetes in 1998.  The veteran's 
essential argument is that VA had knowledge of his diabetes 
mellitus prior to May 8, 2001.  In this regard, the veteran 
refers to various VA medical reports.  However, the mere 
presence of medical evidence of a disability does not show an 
intent on the veteran's part to seek service connection and 
therefore does not constitute a claim; rather, the veteran 
must assert a claim either expressly or impliedly.  VA is not 
required to conjure up issues not raised by the claimant.  
Brannon v. West, 12 Vet. App. 32 (1998).  Therefore, the 
Board declines to view any references to diabetes in medical 
records as a claim for VA compensation based on diabetes.  

Turning to a review of the claims file, the evidence of 
record reflects that in September 1984, the veteran underwent 
a VA examination due to possible exposure to herbicides 
during service.  He complained of a recurrent skin rash, 
headaches, and a nervous disorder.  The examination report 
does not contain any diagnosis of diabetes mellitus, and only 
references that he has no family history of diabetes 
mellitus.  In October 1984, the veteran submitted an informal 
claim for compensation for problems with his nerves, and also 
stated that he was "being worked up in the Agent Orange 
program."  In December 1984, the veteran filed a formal 
claim for compensation claiming several disabilities 
including:  severe headaches; constant vomiting; depression; 
mental anguish; numbness left side of body; post-traumatic 
stress disorder (PTSD); follow-up on Agent Orange program; 
swelling of the joints; and, skin rash breakouts.  In 
February 1985, he underwent a VA examination wherein he 
complained of severe headaches; constant vomiting upon 
awaking; numbness in both wrists and swelling; stiff knees; 
rash under both eyes; left arm and shoulder numbness; and 
left toe numbness.  Upon physical examination of the 
endocrine system, the examiner noted no history of diabetes 
mellitus.  The examination report reflects multiple 
diagnoses, but does not reflect a diagnosis of diabetes 
mellitus.  

A June 1985 rating determination granted service connection 
for PTSD, and denied service connection for multiple 
epidermal inclusion cysts, both malar cheeks; acne vulgaris, 
multiple areas; chronic occipital headaches; osteoarthritis, 
multiple joints; hearing loss, left ear; gastroesophageal 
reflux; and, residuals, herbicide orange exposure.  
Specifically, the RO determined that residuals of herbicide 
orange exposure were not found on last examination.

Subsequent to the June 1985 rating determination, and prior 
to July 9, 2002, the claims folder contains documentation 
pertaining to the reevaluation of his service-connected PTSD; 
entitlement to service connection for a stomach condition 
claimed as secondary to PTSD; entitlement to a permanent and 
total nonservice-connected disability evaluation for pension 
purposes; and, entitlement to a total disability rating based 
on individual unemployability (TDIU).  A December 1999 rating 
decision granted entitlement to a TDIU.  In granting such 
claim, the RO acknowledged that the veteran had a history of 
diabetes mellitus, tremor of right hand, and history of 
headaches.  

The above-cited evidence shows that the veteran filed several 
claims for compensation and/or pension; however, he never 
expressed any intent to include diabetes in any claim for VA 
compensation.  As noted earlier, the fact that medical 
records showed that he suffered from diabetes is not 
sufficient in itself to communicate an intent to claim 
service connection for diabetes.  

In the June 1985 rating determination, the RO addressed a 
general claim of residuals of herbicide exposure, but 
concluded that the medical examination did not show any 
disease or disability resulting from any such herbicide 
exposure.  A general contention from the veteran in 1984 of 
exposure to herbicides in Vietnam, cannot constitute a 
continuous claim for compensation for any disability which is 
later determined to be included in the list of diseases in 
which presumptive service connection applies.  In order for 
such presumptive service connection regulations to be 
applied, the veteran must communicate an intent to claim 
service connection for any such disability.  There is no 
communication from the veteran or his representative prior to 
May 8, 2001, that may be reasonably construed as a claim of 
service connection for diabetes mellitus.  38 C.F.R. 
§§ 3.151(a), 3.155(a).  Although a claimant need not identify 
the benefit sought "with specificity," see Servello v. 
Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on 
the part of the veteran to seek benefits must be 
demonstrated.  See Brannon, 12 Vet. App. at 34; see also 
Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995).  Moreover, 
at the September 2005 RO hearing, the veteran specifically 
testified that he did not claim diabetes mellitus prior to 
2002.  

In a November 2002 rating decision, the RO granted service 
connection for diabetes mellitus, Type II, effective from 
July 9, 2001.  In a February 2004 rating decision, the RO 
adjusted the effective date of the grant of service 
connection to May 8, 2001.

Generally, the effective date for the grant of service 
connection is the day following separation from service, if a 
claim is received within one year of the date of separation 
from service, otherwise the effective date is the date the 
claim was received.  Based on adjudication in the Nehmer case 
certain stipulations were agreed to and are now incorporated 
in 38 C.F.R. § 3.816.  However, the veteran is not a Nehmer 
class member since he did not have a VA compensation claim 
denied between September 25, 1985 and May 3, 1989 and did not 
have a claim for disability compensation pending before the 
VA on May 3, 1989.  Therefore, the provisions of 38 C.F.R. § 
3.816 do not affect the outcome of this case.

In Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 
(Fed. Cir. 2002), it was held that the correct effective date 
for the granting of presumptive service connection for Type 
II diabetes mellitus was May 8, 2001.  Thus, the Board finds 
that the RO was correct in assigning May 8, 2001 as the 
effective date for the grant of service connection for Type 
II diabetes mellitus.

The Board acknowledges that an initial diagnosis of diabetes 
was rendered at a VA medical facility in 1998.  The Nehmer 
court decisions, however, did not alter the statutory 
requirement that the effective date of an award based on an 
original claim for compensation benefits shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  
In the absence of a claim, or intent to file a claim, for 
diabetes mellitus prior to May 8, 2001, an effective date 
prior to that date is not warranted. 

ORDER

The appeal is denied.



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


